                          Case 1:14-cv-00129-XR Document 259 Filed 10/16/19 Page 1 of 3
                                    Simpson Thacher & Bartlett LLP
                                                      425 LEXINGTON AVENUE
                                                     NEW YORK, NY 10017-3954



                                                 TELEPHONE: +1-212-455-2000
                                                    FACSIMILE: +1-212-455-2502



Direct Dial Number                                                                                            E-mail Address
+1 - 212-455-3073                                                                                        afrankel@stblaw.com




                                                                      October 16, 2019


              Hon. Xavier Rodriguez
              United States District Judge
              U.S. District Court, Western District of Texas
              655 W. Cesar E. Chavez Blvd., Room G65
              San Antonio, Texas 78206

                         Re:    Federal Deposit Ins. Corp. v. Deutsche Bank Secs., Inc., No. l-14-CV-129-
                                XR (W.D. Texas, Austin Division)

              Dear Judge Rodriguez:

                             We write jointly on behalf of Defendant Deutsche Bank Securities Inc.
              ("DBSI") and Plaintiff Federal Deposit Insurance Corporation as Receiver for Guaranty
              Bank ("FDIC"), to update the Court on the status of the parties' discussions concerning
              exhibit objections and related trial-related procedures.

                              Objections to Exhibits. The Parties are continuing to make progress in
              narrowing their objections to exhibits. For example, both parties have included a substantial
              number of exhibits on their respective exhibit lists for identification purposes only, and have
              agreed to defer objections to such exhibits unless and until they are offered for admission
              (reserving their rights to do so along with objections). Collectively, DBSI and the FDIC
              have identified hundreds of such exhibits to date, including expert-related materials, as well
              as loan files and appraisal-related documents appearing as PTX 1000-L00l to 1000-L167
              and PTX 2000-A00l to A185, respectively. In addition, the parties have agreed to withdraw
              objections to certain categories of exhibits, and those discussions are ongoing.

                              Given the parties' progress in narrowing the number of exhibit objections,
              DBSI and the FDIC propose submitting revised lists of objections in advance of this
              Friday's pretrial conference. We have also been coordinating with Ms. Fernandez to
              provide Word versions of the exhibit lists, and anticipate having an expanded list of non-
              objected to exhibits by the time of the pretrial conference so that they may be pre-admitted.

                             Demonstrative Exhibits and Aids. The parties respectfully request that in
              lieu of exchanging demonstratives prior to trial, as contemplated in the Seventh Amended
              Scheduling Order, the parties be permitted to exchange demonstratives by no later than 3:00
              p.m. on the day prior to their anticipated use at trial, with the exception of demonstratives
              used in opening statements which will be exchanged by both parties no later than October


   BEIJING          HONG KONG   HOUSTON    LONDON       LOS ANGELES     PALO ALTO   SAO PAULO   TOKYO   WASHINGTON, D.C.
       Case 1:14-cv-00129-XR Document 259 Filed 10/16/19  Page
                                                      Simpson   2 of 3& Bartlett LLP
                                                              Thacher

Hon. Xavier Rodriguez                            -2-                              October 16, 2019


24, 2019. The parties shall meet and confer to address any objections to demonstrative
exhibits prior to their use. This procedure would allow necessary flexibility for the parties
to revise and develop demonstratives based on the evidence adduced at trial, and potentially
narrow (if not eliminate) the number of disputes requiring the Court's resolution.

               Deposition Designations. The parties recognize the need to cut down
deposition designations and associated objections. Some of the designations exchanged
previously will need to be revised as a result of the Court's motions in limine rulings, and
others will need to be revised or withdrawn entirely in the sheer interest of time. Both
parties have been working to revise their designations accordingly. Much remains to be
done, however, and thus the parties propose the following procedure:

                Although there is substantial overlap of witnesses appearing by deposition on
the parties' respective witness lists, the parties agree that the testimony of each witness
whose testimony is offered by video deposition will be played to the jury only once, except
for good cause shown. Unless otherwise agreed, the testimony designated by the party
offering the testimony, along with the opposing party's counter-designations for
completeness, will be played first. That will be followed immediately by the opposing
party's affirmative designations, along with counter-designations to that testimony for
completeness.

                The parties shall exchange revised deposition designations as they are
revised, on a rolling basis, prior to trial to' the extent they are able to do so.

               A party calling a witness via video deposition designation will provide the
other party with revised deposition designations no less than 72 hours in advance of the day
the party proposes to play the testimony.

              The party against whom the testimony is offered will then provide revised
counter-designations and any revised affirmative designations within 24 hours thereafter, i.e,
48 hours before the video would be played.

               Both parties will exchange objections within 24 hours of the exchange of
revised counter-designations and affirmative designations, i.e., 24 hours before the video
would be played, and will meet and confer regarding their respective objections.

               Any unresolved disputes will be raised with the Court as necessary.

                Live Witness Testimony. In the interest of ensuring live witnesses are
available at the appropriate time, many of whom will be traveling from out of town, and to
assist in scheduling and planning, the parties have agreed to the following procedure:

               By October 24, 2019, the FDIC will advise DBSI of its reasonably
anticipated order of witnesses (both live and by deposition) and the date the FDIC currently
expects each witness to be called.
        Case 1:14-cv-00129-XR Document 259 Filed 10/16/19  Page
                                                       Simpson   3 of 3& Bartlett LLP
                                                               Thacher

Hon. Xavier Rodriguez                            -3-                               October 16, 2019


               By October 28, 2019, DBSI will advise the FDIC of its reasonably
anticipated order of witnesses (both live and by deposition) and the date DBSI currently
expects each witness to be called.

                 Thereafter, the parties will provide notice of the witnesses they reasonably
expect to call live in the order in which they expect to be called over the next three trial
days, to be updated as necessary.

                Of the three fact witnesses appearing live at trial, two have been designated
by both parties, Susan Valenti (a former DBSI employee) and Thomas Raburn (a consultant
for the FDIC). The parties have agreed that these witnesses need appear only once each. In
the event the FDIC decides to call Ms. Valenti during its case-in-chief, she will be made
available to do so (subject to any unanticipated scheduling issues). The FDIC agrees that
DBSI would be permitted to ask those questions it would have asked during its case, and
thus may go beyond the scope of any direct questioning by the FDIC.

              Similarly, to the extent the FDIC calls Mr. Raburn during its case in chief,
DBSI agrees to ask any questions it would have asked during its case in chief after his
questioning by the FDIC, and thus DBSI may go beyond the scope of any direct questioning
by the FDIC.

                Opening Statements. The Court's fact sheet indicates that opening
statements of between 20-30 minutes are typically permitted. Given the complexity of this
case, the parties respectfully request that the Court allow each party up to one hour for
opening statements.

        The parties appreciate the Court's efforts and are available to discuss any of these
issues in advance of and during the pretrial conference.




                                                    Andy Frankel

Cc:    Shannon Ratliff, Esq.
       Kathryn Matthews, Esq.
       Paul Yetter, Esq.
       Bryce Callaghan, Esq.
